Citation Nr: 0707625	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-25 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a back disability, 
to include as secondary to the right ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a right ankle disability, and for a 
back disability, to include as secondary to the right ankle 
disability.  In August 2006, the veteran testified before the 
Board at a hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

First, it appears that additional VA records may be 
outstanding.  In August 2006 testimony before the Board, the 
veteran reported that he had received treatment for his back 
and right ankle disabilities at the VA facility in Lufkin, 
Texas since 2002.  Currently, there is a single record of VA 
treatment, dated in May 2003, contained in the claims folder.  
It thus appears that there may be other applicable VA records 
that have not been associated with the claims folder.  
Because VA is on notice that there may be additional records 
that may be applicable to the veteran's claims and because 
these records may be of use in deciding the claims, these 
records are relevant and an additional attempt to obtain them 
should be made.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

The veteran contends that his right ankle and back 
disabilities are related to injuries sustained in service as 
a result of completing numerous parachute jumps.  
Alternatively, the veteran asserts that his right ankle and 
back disabilities, sustained in a motor vehicle accident 
prior to his entry into active service, were both permanently 
worsened or aggravated as a result of his in-service duties, 
which included the completion of numerous parachute jumps.  
In this regard, the Board notes that his service records 
demonstrate that he received the parachute badge.  

On examination prior to entry into service in June 1971, the 
veteran reported that he had no history of orthopedic 
problems nor current orthopedic problems.  Examination 
revealed no orthopedic abnormalities.  His service medical 
records reflect complaints of a possible fractured left 
ankle, but not the right, in October 1970, but otherwise do 
not reflect treatment for or complaints of orthopedic 
problems.  On examination in August 1969, prior to separation 
from active service, no orthopedic abnormalities, including 
of the back or right ankle, were found.

Clinical records dated prior to the veteran's entrance into 
service have been determined to be unavailable.  The only 
post-service clinical records of record, dated in May 2003, 
demonstrate that the veteran had a history of chronic back 
pain.

The veteran underwent VA examination in June 2003.  At that 
time, the veteran reported that he had been involved in a 
serious motorcycle accident in which he injured his back and 
right ankle prior to his entrance into active service.  These 
injuries were allegedly aggravated as a result of his in-
service duties, which included parachute jumps.  The veteran 
reported that following his separation from service he had 
not sustained any further injury to either his back or right 
ankle.  Physical examination of the veteran resulted in 
diagnoses of degenerative disc disease with radiculopathy 
into the right lower extremity and chronic right ankle 
sprain.  The examiner did not opine as to the etiology of the 
veteran's back and right ankle problems, nor as to whether 
the veteran's back and right ankle problems were aggravated 
by his service duties.  Significantly, it does not appear 
that the veteran's claims folder was available for review at 
the time of the examination.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  While the 
veteran in this case has already undergone VA examination, 
the veteran's claims folder was not available for review at 
the time of the examination.  Additionally, because the 
examiner did not opine as to the likely etiology of the 
veteran's back and right ankle disabilities and did not 
address whether any pre-existing back and right ankle 
disabilities had been permanently worsened or aggravated as a 
result of his active service, as the veteran contends, the 
Board finds that a remand for an additional examination and 
etiological opinion is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the VA 
outpatient clinic in Lufkin, Texas 
dated from 2002 to the present.  If 
these records are no longer on file, a 
request should be made to the 
appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  Schedule the veteran for a VA 
orthopedic examination for the purpose 
of ascertaining whether the veteran's 
back and right ankle disabilities are 
related to his period of active 
service, including to duties which 
involved parachute jumping.  The claims 
folder should be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report should 
reflect that the claims folder was 
reviewed.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that the 
veteran's back and right ankle 
disabilities are related to his period 
of active service, including the 
completion of numerous parachute jumps.  

The examiner additionally should 
specifically comment as to whether 
there is a 50 percent probability or 
greater that any pre-existing back or 
right ankle disabilities were 
permanently worsened or aggravated as a 
result of the veteran's active service.

Finally, the examiner should 
specifically comment as to whether 
there is a 50 percent probability or 
greater that the veteran's back 
disability is secondary to his right 
ankle disability.

The examiner should provide the 
rationale for the opinions provided.  
If such determination cannot be made 
without resort to speculation, the 
examiner should so state.

3.  Then, readjudicate the veteran's 
claims for service connection for a 
right ankle disability, and a back 
disability, to include as secondary to 
a right ankle disability.  If any 
decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  The 
case should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



